




--------------------------------------------------------------------------------



EXHIBIT 10.2




emcorelogo201708.jpg [emcorelogo201708.jpg]


BY-LAWS
OF
EMCORE CORPORATION
As Amended Through March 17, 2017
ARTICLE I


OFFICES
1.Principal Place of Business. The principal place of business of EMCORE
Corporation (the “Corporation”) is 2015 Chestnut Street, Alhambra, California
91803.


2.Other Places of Business. Branch or subordinate places of business or offices
may be established at any time by the Board of Directors of the Corporation (the
“Board”) at any place or places where the Corporation is qualified to do
business.


ARTICLE II


SHAREHOLDERS


1.Annual Meeting. The annual meeting of shareholders shall be held at a time
fixed by the Board, upon not less than ten nor more than sixty days written
notice of the time, place (or the means of remote communication, if any, by
which shareholders and proxy holders may be deemed to be present in person and
vote at such meeting), and purpose of the meeting at the corporate offices, or
at such other time and place, if any, as shall be specified in the notice of
meeting, in order to elect directors of the Corporation (“Directors”) and
transact such other business as shall come before the meeting.


2.Special Meetings. A special meeting of shareholders may be called for any
purpose by the Chairman of the Board, by the chief executive officer or by a
majority of the Board acting as a body. A special meeting shall be held upon not
less than ten nor more than sixty days written notice of the time, place (or the
means of remote communication, if any, by which shareholders and proxy holders
may be deemed to be present in person and vote at such meeting) and purpose of
the meeting.





--------------------------------------------------------------------------------





3.Action Without Meeting. The shareholders may act without a meeting if, prior
or subsequent to such action, each shareholder who would have been entitled to
vote upon such action shall consent in writing to such action. Such written
consent or consents shall be filed in the minute book.


4.Quorum. The presence at a meeting in person or by proxy of the holders of
shares entitled to cast a majority of the votes shall constitute a quorum.


5.Organization. The chief executive officer, or in the absence of the chief
executive officer, president or such vice president as may be designated by the
chief executive officer, shall preside at all meetings of the shareholders. If
all are absent, any other officer designated by the Board shall preside. If no
officer so designated is present, the shareholders present in person or
represented by proxy may elect one of their number to preside. The secretary
shall act as secretary at all meetings of the shareholders; but in the absence
of the secretary, the presiding officer may appoint any person to act as
secretary of the meeting. The person presiding at the meeting shall have the
right and authority to convene and (for any or no reason) to recess and/or
adjourn the meeting and to prescribe such rules, regulations and procedures and
to do all such acts and things as are necessary or desirable for the proper
conduct of the meeting, including, without limitation, the establishment of an
agenda or order of business for the meeting, establishment of procedures for the
maintenance of order and safety, limitations on the time allotted to questions
or comments on the affairs of the Corporation, restrictions on entry to such
meeting after the time prescribed for the commencement thereof and the opening
and closing of the voting polls.


6.Nature of Business at Annual Meeting of Shareholders.


(a)    No business may be transacted at an annual meeting of shareholders, other
than business that is (i) specified in the Corporation’s notice of meeting (or
any supplement thereto) given by or at the direction of the Board (or any duly
authorized committee thereof), (ii) otherwise properly before the annual meeting
by or at the direction of the Board (or any duly authorized committee thereof)
or (iii) otherwise properly brought before the annual meeting by any shareholder
of the Corporation who is a shareholder of record of the Corporation on the date
the notice provided for in this Section 6 is delivered to the secretary of the
Corporation who is entitled to vote at such annual meeting and who complies with
the notice procedures set forth in this Section 6.


(b)    For any business to be properly brought before an annual meeting of
shareholders pursuant to clause (iii) of Subsection 6(a), the shareholder must
have given timely notice thereof in writing, delivered or mailed by first class
mail, postage prepaid, to the secretary of the Corporation and any such proposed
business must constitute a proper matter for shareholder action. To be timely, a
shareholder’s notice must be delivered to or mailed and received by the
secretary at the principal executive offices of the Corporation not later than
the close of business on the 90th day, nor earlier than the close of business on
the 120th day, prior to the first anniversary of the preceding year’s annual
meeting (provided, however, that in the event that the date of the annual
meeting is more than 30 days before or after such anniversary date, notice by
the shareholder must be so delivered not earlier than the close of business on
the one 120th day prior to such annual meeting and not later than the close of
business on the later of the 90th day prior to such annual meeting or the 10th
day following the day on which public announcement of the date of such meeting
is first made by the Corporation). In no event shall the public announcement of
an adjournment or postponement of an annual meeting commence a new time period
(or extend any time period) for the giving of a shareholder’s notice as
described above. To be in proper form, such shareholder’s notice shall set forth
(A) as to each matter such shareholder proposes to bring before the annual
meeting, (i) a brief description of the business desired to be brought before
the annual meeting, (ii) the text of the proposal or business (including the
text of any resolutions proposed for consideration and in the event that such
business includes a proposal to amend these





--------------------------------------------------------------------------------





by-laws (these “By-Laws”), the language of the proposed amendment), (iii) the
reasons for conducting such business at the annual meeting and any material
interest in such business of such shareholder and the beneficial owner, if any,
on whose behalf the proposal is made; and (B) as to the shareholder giving the
notice and the beneficial owner, if any, on whose behalf the proposal is made
(i) the name and address of such person, (ii) the class or series and number of
shares of capital stock of the Corporation which are owned beneficially or of
record by such shareholder and such beneficial owner as of the date of the
notice, (iii) a description of any agreement, arrangement or understanding with
respect to the proposal between or among such person, any of their respective
affiliates or associates, and any others acting in concert with any of the
foregoing, (iv) a description of any agreement, arrangement or understanding
(including any derivative or short positions, profit interests, options,
warrants, convertible securities, stock appreciation or similar rights, hedging
transactions, and borrowed or loaned shares) involving such shareholder or
beneficial owner that is in effect as of the date of the shareholder’s notice,
whether or not such instrument or right shall be subject to settlement in
underlying shares of capital stock of the Corporation, the effect or intent of
which is to mitigate loss to, manage risk or benefit from share price changes
for, or increase or decrease the voting power of, such shareholder or such
beneficial owner, with respect to securities of the Corporation, and the class
or series and number of shares of the Corporation’s capital stock that relate to
such agreements, arrangements or understandings, (v) a description of any proxy
(other than a revocable proxy or consent given in response to a solicitation
made pursuant to, and in accordance with, Section 14(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) by way of a solicitation
statement filed on Schedule 14A), agreement, arrangement, understanding or
relationship in effect as of the date of the notice pursuant to which such
shareholder or such beneficial owner has or shares a right to vote or direct any
third party to vote any shares of capital stock of the Corporation, (vi) a
representation that the shareholder is a holder of record of stock of the
Corporation entitled to vote at such annual meeting and intends to appear in
person or by proxy at the meeting to propose such business, (vii) a
representation whether the shareholder or the beneficial owner, if any, intends
or is part of a group which intends (A) to deliver a proxy statement and/or form
of proxy to holders of at least the percentage of the Corporation’s outstanding
capital stock required to approve or adopt the proposal and/or (B) otherwise to
solicit proxies or votes from shareholders in support of such proposal, and
(viii) any other information relating to such shareholder and beneficial owner,
if any, required to be disclosed in a proxy statement or other filings required
to be made in connection with solicitations of proxies for the proposal pursuant
to and in accordance with Section 14(a) of the Exchange Act and the rules and
regulations promulgated thereunder. The foregoing notice requirements of this
Subsection 6(b) shall be deemed satisfied by a shareholder with respect to
business if the shareholder has notified the Corporation of the intention to
present a proposal at an annual meeting in compliance with applicable rules and
regulations promulgated under the Exchange Act and such shareholder’s proposal
has been included in a proxy statement that has been prepared by the Corporation
to solicit proxies for such annual meeting. Notwithstanding the foregoing
provisions of this Subsection 6(b), unless otherwise required by law, if the
shareholder (or a qualified representative of the shareholder) does not appear
at the annual meeting of shareholders to present the proposed business, such
proposed business shall not be transacted, notwithstanding that proxies in
respect of such vote may have been received by the Corporation. For purposes of
this Section 6, to be considered a “qualified representative” of the
shareholder, a person must be a duly authorized officer, manager, partner or
occupy a similar position with such shareholder or must be authorized by a
writing executed by such shareholder to act as proxy at the meeting of
shareholders and such person must produce such writing, or a reliable
reproduction thereof, at the meeting of shareholders.


(c)    The person presiding at the meeting may, if the facts warrant, determine
and declare to the meeting that business was not properly brought before the
annual meeting in accordance with the foregoing procedures, and if he should so
determine, he shall so declare to the meeting and such business shall not be
transacted.





--------------------------------------------------------------------------------





ARTICLE III


VOTING AND ELECTIONS


1.Voting. Except as otherwise provided in the certificate of incorporation of
the Corporation (the “Certificate of Incorporation”), each holder of shares with
voting rights shall be entitled to one vote for each such share registered in
his or her name on the books of the Corporation on such date as may be fixed
pursuant to Section 3 as the record date. Whenever any action, other than the
election of Directors, is to be taken by vote of the shareholders, it shall be
authorized by a majority of the votes cast at a meeting of shareholders by the
holders of shares entitled to vote thereon, unless a greater percentage is
required by statute, the Certificate of Incorporation or these “By-Laws”.


2.Voting Lists. The officer or agent having charge of the stock transfer books
for shares of the Corporation shall make a complete list of shareholders
entitled to vote at a shareholders’ meeting or any adjournment thereof. A list
required by this Section 2 may consist of cards arranged alphabetically or any
equipment which permits the visual display of the information required. Such
list shall be arranged alphabetically within each class, series or group of
shareholders maintained by the Corporation for convenience of reference, with
the address of, and the number of shares held by, each shareholder; be produced
(or available by means of a visual display) at the time and place of the
meeting; be subject to the inspection of any shareholder for reasonable periods
during the meeting; and be prima facie evidence of the identity of the
shareholders entitled to examine such list or to vote at any meeting. If the
requirements of this Section 2 have not been complied with, the meeting shall,
on the demand of any shareholder in person or by proxy, be adjourned until the
requirements are complied with. Failure to comply with the requirements of this
Section 2 shall not affect the validity of any action taken at such meeting
prior to the making of such demand.


3.Fixing Record Date. (a) The Board may fix, in advance, a date as the record
date for determining the Corporation’s shareholders with regard to any corporate
action or event and, in particular, for determining the shareholders who are
entitled to:


i.    notice of or to vote at any meeting of shareholders or any adjournment
thereof;


ii.give a written consent to any action without a meeting; or


iii.receive payment of any dividend or allotment of any right.


The record date may in no case be more than sixty days prior to the
shareholders’ meeting or other corporate action or event to which it relates.
The record date for a shareholders’ meeting may not be less than ten days before
the date of the meeting. The record date to determine shareholders to give a
written consent may not be more than sixty days before the date fixed for
tabulation of the consents or, if no date has been fixed for tabulation, more
than sixty days before the last day on which consents received may be counted.
(b)    If no record date is fixed,


i.the record date for a shareholders’ meeting shall be the close of business on
the day next preceding the day on which notice is given, or, if no notice is
given, the day next preceding the day on which the meeting is held; and


ii.the record date for determining shareholders for any other purpose shall be
at the close of business on the day on which the resolution of the Board
relating thereto is adopted.





--------------------------------------------------------------------------------





(c)    The record date for determining shareholders entitled to consent to
corporate action in writing without a meeting, when no prior action by the Board
is required by this act, shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to
the Corporation by delivery to (i) its registered office in New Jersey, (ii) its
principal place of business, or (iii) an officer or agent of the Corporation
having custody of the book in which proceedings of meetings of shareholders are
recorded.


(d)    When a determination of shareholders of record for a shareholders’
meeting has been made as provided in this Section 3, such determination shall
apply to any adjournment thereof, unless the Board fixes a new record date under
this Section 3 for the adjourned meeting.


4.Inspectors of Election. The Board may, in advance of any shareholders’
meeting, or of the tabulation of written consents of shareholders without a
meeting, appoint one or more inspectors to act at the meeting or any adjournment
thereof or to tabulate such consents and make a written report thereof. If
inspectors to act at any meeting of shareholders are not so appointed or shall
fail to qualify, the person presiding at a shareholders’ meeting may, and on the
request of any shareholder entitled to vote thereat shall, make such
appointment.


Each inspector, before entering upon the discharge of his duties, shall take and
sign an oath faithfully to execute the duties of inspector with strict
impartiality and according to the best of his or her ability. No person shall be
elected a Director in an election for which he or she has served as an
inspector.
The inspectors shall determine the number of shares outstanding and the voting
power of each, the shares represented at the meeting, the existence of a quorum,
the validity and effect of proxies, and shall receive votes or consents, hear
and determine all challenges and questions arising in connection with the right
to vote, count and tabulate all votes or consents, determine the result, and do
such acts as are proper to conduct the election or vote with fairness to all
shareholders. If there are three or more inspectors, the act of a majority shall
govern. On request of the person presiding at the meeting or any shareholder
entitled to vote thereat, the inspectors shall make a report in writing of any
challenge, question or matter determined by them. Any report made by them shall
be prima facie evidence of the facts therein stated, and such report shall be
filed with the minutes of the meeting.
5.Proxies. (a) Every shareholder entitled to vote at a shareholder meeting or to
express consent without a meeting may authorize another person or persons to act
for him or her by proxy. Every proxy shall be executed by the shareholder or his
or her agent, but a proxy may be given by telegram, cable, telephonic
transmission, or any other means of electronic communication so long as that
telegram, cable, telephonic transmission or other means of electronic
communication either sets forth or is submitted with information from which it
can be determined that the proxy was authorized by the shareholder or his agent.


(a)    No proxy shall be valid after eleven months from the date of its
execution unless a longer time is expressly provided therein. A proxy shall be
revocable at will unless it states that it is irrevocable and is coupled with an
interest either in the stock itself or in the Corporation. A proxy shall not be
revoked by the death or incapacity of the shareholder, but the proxy shall
continue in force until revoked by the personal representative or guardian of
the shareholder.


(b)    The presence at a meeting of any shareholder who has given a proxy shall
not revoke the proxy unless the shareholder (i) files written notice of the
revocation with the secretary of the meeting prior to the voting of the proxy or
(ii) votes the shares subject to the proxy by written ballot. A person named as
proxy of a shareholder may, if the proxy so provides, substitute another person
to act in his or her place,





--------------------------------------------------------------------------------





including any other person named as proxy in the same proxy. The substitution
shall not be effective until an instrument effecting it is filed with the
secretary of the Corporation.


(c)    Each person holding a proxy shall either file the proxy with the
secretary of the meeting or the inspectors at the start of the meeting or shall
submit the proxy to the inspectors together with his or her ballot, as
determined by the presiding officer.


ARTICLE IV


BOARD OF DIRECTORS


1.Election; Term of Office; Removal; Vacancies; Independence.


(a)    Election. The number of Directors constituting the entire Board shall be
not less than six nor more than twelve, as fixed from time to time by the vote
of not less than 66 2/3% of the entire Board; provided, however, that the number
of Directors shall not be reduced so as to shorten the term of any Director at
the time in office. The phrase “66 2/3% of the entire Board” shall be deemed to
refer to 66 2/3% of the number of Directors constituting the Board as provided
in or pursuant to this Subsection 1(a), without regard to any vacancies then
existing.


(b)    Classification; Term of Office; Vacancies. The Board shall be divided
into three classes, as nearly equal in number as the then total number of
Directors constituting the entire Board permits. The initial term of office of
the first class expired at the 2002 Annual Meeting of Shareholders. The initial
term of office of the second class expired at the 2001 Annual Meeting of
Shareholders. The initial term of office of the third class expired at the 2000
Annual Meeting of Shareholders. The Directors elected at an annual meeting of
shareholders to succeed those whose terms then expire shall be identified as
being Directors of the same class as the Directors whom they succeed, and each
of them shall hold office until the third succeeding annual meeting of
shareholders and until such Director’s successor shall have been elected and
qualified. Starting as of June 1, 2007, Independent Directors (as hereinafter
defined) may serve on the Board for no more than ten consecutive years. After
serving for ten consecutive years during any period after June 1, 2007, an
Independent Director must step down from the Board for at least one year before
seeking re-election to the Board. Any vacancies in the Board for any reason, and
any created Directorships resulting from any increase in the number of
Directors, may be filled by the vote of not less than 66 2/3% of the members of
the Board then in office, although less than a quorum, and any Directors so
chosen shall hold office until the next annual meeting of shareholders and until
their successors shall be elected and qualified. No decrease in the number of
Directors shall shorten the term of any incumbent Director. Notwithstanding the
foregoing, and except as otherwise required by law, whenever the holders of any
one or more series of preferred stock of the Corporation (“Preferred Stock”)
shall have the right, voting separately as a class, to elect one or more
Directors, the then authorized number of Directors shall be increased by the
number of Directors so to be elected, and the terms of the Director or Directors
elected by such holders shall expire at the next succeeding annual meeting of
shareholders.


(c)    Removal. Notwithstanding any other provisions of these By-Laws, any
Director, or the entire Board, may be removed at any time, but only for cause
and only by the affirmative vote of the holders of 80% or more of the
outstanding shares of capital stock entitled to vote generally in the election
of Directors (considered for this purpose as one class) cast at a meeting of the
shareholders called for that purpose. Notwithstanding the foregoing, and except
as otherwise required by law, whenever the holders of any one or more series of
Preferred Stock shall have the right, voting separately as a class, to elect one
or more





--------------------------------------------------------------------------------





Directors, the provisions of this Subsection 1(c) shall not apply with respect
to the Director or Directors elected by such holders of Preferred Stock.


(d)    Independence of Directors. A majority of the members of the Board will be
independent. The Corporation defines an “Independent Director” in accordance
with the NASDAQ listing requirements and these By-Laws. For purposes of these
By-Laws, an “Independent Director” will mean a Director who:


i.is not, and in the past three years has not been, employed by the Corporation
or any of its subsidiaries or affiliates;


ii.does not receive, and in the past three years has not received, any
remuneration an advisor, consultant or legal counsel to the Corporation or any
of its subsidiaries, affiliates, executive officers or other Directors;


iii.does not have, and in the past three years has not had, any contract or
agreement with the Corporation or any of its subsidiaries or affiliates pursuant
to which the Director performed or agreed to perform any personal services for
the Corporation;


iv.does not have, and in the past three years has not had, any business
relationship or engaged in any transaction with the Corporation or any of its
subsidiaries or affiliates other than his or her service as a Director;


v.is not, and in the past three years has not been, affiliated with, or employed
by any present or former independent auditor of the Corporation or any of its
subsidiaries or affiliates;


vi.is not, and in the past three years has not been, a director or executive
officer of any company for which any executive officer of the Corporation serves
as a director; and


vii.is not a Family Member of a person who is not independent pursuant to
subsections (i)-(vi) above. For purposes of this Subsection 1(e), “Family
Member” means a person’s spouse, parents, children and siblings, whether by
blood, marriage, adoption, or anyone residing in such person’s home.


2.Nominations.


(a)    Subject to the rights of any holders of Preferred Stock, only persons who
are nominated in accordance with the procedures in this Section 2 shall be
eligible for election as Directors of the Corporation. Nominations of persons
for election to the Board pursuant to this Section 2 may be made at any annual
meeting of shareholders, or at any special meeting of shareholders called for
the purpose of electing Directors. Nominations for the election of Directors may
be made (i) by or at the direction of the Board (or any duly authorized
committee thereof), or (ii) by any shareholder of the Corporation (or group of
shareholders in the case of any nomination pursuant to Subsection 2(c)) who is a
shareholder of record of the Corporation on the date the notice provided for in
this Section 2 is delivered to the Corporation who is entitled to vote at such
meeting and who complies with the notice procedures set forth in this Section 2.


(b)    Nominations for election to the Board of Directors which are not made by
the Board shall be made by timely notice thereof in writing, delivered or mailed
by first class mail, postage prepaid, to the secretary of the Corporation. To be
timely, a shareholder’s notice must be delivered to or mailed and received by
the secretary at the principal executive offices of the Corporation (i) in the
case of an annual meeting of





--------------------------------------------------------------------------------





shareholders, not later than the close of business on the 90th day, nor earlier
than the close of business on the 120th day, prior to the first anniversary of
the preceding year’s annual meeting (provided, however, that in the event that
the date of the annual meeting is more than 30 days before or after such
anniversary date, notice by the shareholder must be so delivered not earlier
than the close of business on the one 120th day prior to such annual meeting and
not later than the close of business on the later of the 90th day prior to such
annual meeting or the 10th day following the day on which public announcement of
the date of such meeting is first made by the Corporation); and (ii) in the case
of a special meeting of shareholders called for the purpose of electing
Directors, not earlier than the close of business on the 120th day prior to such
special meeting and not later than the close of business on the later of the
90th day prior to such annual meeting or the 10th day following the day on which
public announcement of the date of such meeting is first made by the Corporation
and of the nominees proposed by the Board to be elected as Directors at such
meeting. In no event shall the public announcement of an adjournment or
postponement of a meeting of shareholders commence a new time period (or extend
any time period) for the giving of a shareholder’s notice as described above. To
be in proper form, such shareholder’s notice shall set forth (A) as to each
person whom the shareholder proposes for election as a Director, (i) the name,
age, and business address of each nominee proposed in such notice, (ii) the
principal occupation or employment of each such nominee, (iii) the number of
shares of capital stock which are beneficially owned by each such nominee, (iv)
such other information relating to such person that is required to be disclosed
in solicitations of proxies for election of directors in an election contest, or
is otherwise required, in each case pursuant to and in accordance with Section
14(a) of the Exchange Act and the rules and regulations promulgated thereunder,
and (v) such person’s written consent to being named in the proxy statement as a
nominee and to serving as a Director if elected; and (B) as to the shareholder
giving the notice and the beneficial owner, if any, on whose behalf the proposal
is made (i) the name and address of such person, (ii) the class or series and
number of shares of capital stock of the Corporation which are owned
beneficially or of record by such shareholder and such beneficial owner as of
the date of the notice, (iii) a description of any agreement, arrangement or
understanding with respect to the nomination between or among such person, any
of their respective affiliates or associates, and any others acting in concert
with any of the foregoing, including the nominee, (iv) a description of any
agreement, arrangement or understanding (including any derivative or short
positions, profit interests, options, warrants, convertible securities, stock
appreciation or similar rights, hedging transactions, and borrowed or loaned
shares) involving such shareholder or beneficial owner that is in effect as of
the date of the shareholder’s notice, whether or not such instrument or right
shall be subject to settlement in underlying shares of capital stock of the
Corporation, the effect or intent of which is to mitigate loss to, manage risk
or benefit from share price changes for, or increase or decrease the voting
power of, such shareholder or such beneficial owner, with respect to securities
of the Corporation, and the class or series and number of shares of the
Corporation’s capital stock that relate to such agreements, arrangements or
understandings, (v) a description of any proxy (other than a revocable proxy or
consent given in response to a solicitation made pursuant to, and in accordance
with, Section 14(a) of the Exchange Act by way of a solicitation statement filed
on Schedule 14A), agreement, arrangement, understanding or relationship in
effect as of the date of the notice pursuant to which such shareholder or such
beneficial owner has or shares a right to vote or direct any third party to vote
any shares of capital stock of the Corporation, (vi) a representation that the
shareholder is a holder of record of stock of the Corporation entitled to vote
at such annual meeting and intends to appear in person or by proxy at the
meeting to propose such business, (vii) a representation whether the shareholder
or the beneficial owner, if any, intends or is part of a group which intends (A)
to deliver a proxy statement and/or form of proxy to holders of at least the
percentage of the Corporation’s outstanding capital stock required to elect the
nominee and/or (B) otherwise to solicit proxies or votes from shareholders in
support of such nomination, and (viii) any other information relating to such
shareholder and beneficial owner, if any, required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for the election of directors in an election contest pursuant to and
in accordance with Section 14(a) of the Exchange Act and the rules and
regulations promulgated thereunder. The Corporation may require any proposed





--------------------------------------------------------------------------------





nominee to furnish such other information as it may reasonably require to
determine the eligibility of such proposed nominee to serve as a Director of the
Corporation. Notwithstanding the foregoing provisions of this this Subsection
2(b), unless otherwise required by law, if the shareholder (or a qualified
representative of the shareholder) does not appear at the meeting of
shareholders to present the nomination, such nomination shall be disregarded,
notwithstanding that proxies in respect of such vote may have been received by
the Corporation. For purposes of this Section 2, to be considered a “qualified
representative” of the shareholder, a person must be a duly authorized officer,
manager, partner or occupy a similar position with such shareholder or must be
authorized by a writing executed by such shareholder to act as proxy at the
meeting of shareholders and such person must produce such writing, or a reliable
reproduction thereof, at the meeting of shareholders.


(c)    For a nominee for election to the Board proposed by a shareholder or
group of shareholders holding 20% or more of the outstanding capital stock of
the Corporation, the Corporation shall include such nominee in the Corporation’s
proxy solicitation materials, provided that such shareholder or group of
shareholders has complied with the notice and other procedures set forth in this
Section 2 For a nominee for election to the Board proposed by a shareholder or
group of shareholders holding less than 20% of the outstanding shares of capital
stock of the Corporation, the Corporation shall not be required to include such
nominee in the Corporation’s proxy solicitation materials regardless of whether
such shareholder or group of shareholders has complied with the notice and other
procedures set forth in this Section 2. For purposes of this Subsection 2(c),
“group” shall mean any group of persons and/or entities formed for the purpose
of acquiring, holding, voting or disposing of voting securities that would be
required under Section 13(d) of the Exchange Act and the rules and regulations
thereunder to file a statement on Schedule 13D with the Securities and Exchange
Commission as a “person” within the meaning of the Section 13(d)(3) of the
Exchange Act.


(d)    The person presiding at the meeting may, if the facts warrant, determine
and declare to the meeting that a nomination was not made in accordance with the
foregoing procedures, and if he should so determine, he shall so declare to the
meeting and the defective nomination shall be disregarded.


3.Regular Meetings. A regular meeting of the Board shall be held without notice
immediately following and at the same place as the annual shareholders’ meeting
for the purposes of electing officers and conducting such other business as may
come before the meeting. The Board, by resolution, may provide for additional
regular meetings which may be held without notice, except advance notice, as
described in Section 4 below, shall be provided to Directors not present at the
time of the adoption of the resolution.


4.Special Meetings. A special meeting of the Board may be called at any time by
the Chairman of the Board, the chief executive officer or a majority of the
members of the Board for any purpose. Such meeting shall be held upon one day’s
notice if given orally (either by telephone or in person) or by telegraph,
e-mail or facsimile transmission, or by three days notice if given by depositing
the notice in the United States mails, postage prepaid. Such notice shall
specify the time and place of the meeting.


5.Action Without Meeting. The Board may act without a meeting if, prior or
subsequent to such action, each member of the Board shall consent in writing to
such action. Such written consent or consents shall be filed in the minute book.


6.Quorum and Manner of Acting. Except as otherwise provided in these By-Laws,
the Certificate of Incorporation or by law, one-half of the entire Board shall
constitute a quorum for the transaction of business and the act of a majority of
the directors present at any meeting at which there is a quorum shall be the act
of the Board. If a quorum shall not be present at any meeting of the Board, the
Directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting





--------------------------------------------------------------------------------





of the time and place of the adjourned meeting (provided the period of
adjournment does not exceed 10 days in any one adjournment), until a quorum
shall be present.


7.Meetings by Means of Conference Telephone. Except as otherwise provided in
these By-Laws, the Certificate of Incorporation or by law, members of the Board
may participate in a meeting of the Board by means of a conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and participation in a meeting pursuant to this
Section 7 shall constitute presence in person at such meeting.


8.Committees. The Board, by resolution adopted by a majority of the entire
Board, may appoint from among its members an executive committee and one or more
other committees, each of which shall consist of one or more directors of the
Corporation. To the extent provided in such resolution, each such committee
shall have and may exercise all the authority of the Board, except that no such
committee shall (a) make, alter or repeal any By-Law; (b) elect any Director, or
remove any officer or Director; (c) submit to shareholders any action that
requires shareholders’ approval; or (d) amend or repeal any resolution
theretofore adopted by the Board which by its terms is amendable or repealable
only by the Board.
The Board, by resolution adopted by a majority of the entire Board, may (a) fill
any vacancy in any such committee; (b) appoint one or more Directors to serve as
alternate members of any such committee, to act in the absence or disability of
members of any such committee with all the powers of such absent or disabled
members; (c) abolish any such committee at its pleasure; (d) remove any Director
from membership on such committee at any time, with or without cause; and (e)
establish as a quorum for any such committee less than a majority of the entire
committee, but in no case less than the greater of two persons or one-third of
the entire committee.
Actions taken at a meeting of any such committee shall be reported to the Board
at its next meeting following such committee meeting; except that, when the
meeting of the Board is held within two days after the committee meeting, such
report shall, if not made at the first meeting, be made to the Board at its
second meeting following such committee meeting.
Unless otherwise provided by the Board, meetings and actions of committees shall
be governed by, and held and taken in accordance with, the provisions of this
Article IV applicable to meetings and actions of the Board.
9.Compensation of Directors. The Board, by the affirmative vote of a majority of
Directors in office and irrespective of any personal interest of any of them,
shall have authority to establish reasonable compensation of Directors for
services to the Corporation as Directors, officers or otherwise.


10.Chairman of the Board. The Board shall elect a Chairman of the Board from
among the Directors. The Board shall designate the Chairman as either a
non-executive Chairman of the Board, or an executive Chairman of the Board. The
Chairman of the Board shall preside at meetings of the Board and in general
shall perform all duties incident to the office of Chairman of the Board and
such other duties as from time to time may be assigned to him by the Board of
Directors.


ARTICLE V


WAIVERS OF NOTICE


Any notice required by these By-Laws, by the Certificate of Incorporation, or by
applicable law, including the New Jersey Business Corporation Act may be waived
in writing by any person entitled to





--------------------------------------------------------------------------------





notice. The waiver or waivers may be executed either before or after the event
with respect to which notice is waived. Each Director or shareholder attending a
meeting without protesting, prior to its conclusion, the lack of proper notice
shall be deemed conclusively to have waived notice of the meeting.
ARTICLE VI
OFFICERS
1.    Election. At its regular meeting following the annual meeting of
shareholders, the Board shall elect a chief executive officer, a president, a
treasurer and a secretary, and it may elect such other officers, including one
or more vice presidents, as it shall deem necessary. One person may hold two or
more offices. The chief executive officer shall be a Director of the
Corporation. Each officer shall hold office until the end of the period for
which such officer was elected, and until his or her successor has been elected
and has qualified, unless he or she is earlier removed.


2.Duties and Authority of Chief Executive Officer. Subject only to the authority
of the Board, and except as otherwise provided in these By-Laws, the chief
executive officer shall have responsibility for the business and affairs of the
Corporation. Unless otherwise directed by the Board, all other executive
officers, including the president, shall be subject to the authority and
supervision of the chief executive officer. The chief executive officer may
enter into and execute in the name of the Corporation contracts or other
instruments in the regular course of business or contracts or other instruments
not in the regular course of business which are authorized, either generally or
specifically, by the Board. The chief executive officer shall preside at
shareholder meetings. Except as otherwise provided in these By-Laws, the chief
executive officer shall have the general powers and duties of management usually
vested in the office of chief executive officer of a corporation.


3.Duties and Authority of President. Subject only to the authority of the chief
executive officer and the Board, the president shall have responsibility for the
business and affairs of the Corporation. Unless otherwise directed by the Board,
all other non-executive officers shall be subject to the authority and
supervision of the president. The president may enter into and execute in the
name of the Corporation contracts or other instruments in the regular course of
business or contracts or other instruments not in the regular course of business
which are authorized, either generally or specifically, by the Board. Except as
otherwise provided in these By-Laws, the president shall have the general powers
and duties of management usually vested in the office of president of a
corporation. Following the annual meeting of shareholders in 2008, the president
shall also be the chief executive officer and shall have the duties and
authority described in Section 2 of this Article V.


4.Duties and Authority of Vice Presidents. Each vice president shall perform
such duties and have such authority as from time to time may be delegated to him
by the chief executive officer, the president or by the Board. The Board shall
have the authority to append such prefixes as “executive,” “senior” and
“assistant” to any vice president’s title as it shall determine. In the absence
of the chief executive officer and the president or in the event of the
president’s death, inability, or refusal to act, such vice president as shall
have been designated by the Board or, in the absence of such designation, by the
chief executive officer, shall perform the duties and be vested with the
authority of the president.


5.Duties and Authority of Treasurer. The treasurer shall have the custody of the
funds and securities of the Corporation and shall keep or cause to be kept
regular books of account for the Corporation. The treasurer shall perform such
other duties and possess such other powers as are incident to that office or as
shall be assigned by the chief executive officer, president or the Board.





--------------------------------------------------------------------------------







6.Duties and Authority of Secretary. The secretary shall cause notices of all
meetings to be served as prescribed in these By-Laws and shall keep or cause to
be kept the minutes of all meetings of the shareholders and the Board. The
secretary shall have charge of the seal of the Corporation. The secretary shall
perform such other duties and possess such other powers as are incident to that
office or as are assigned by the chief executive officer, president or the
Board.


7.Vacancies. Any vacancy in any office may be filled by the Board.


8.Removal and Resignation. Any officer may be removed, either with or without
cause, by the Board or by any officer upon whom the power of removal has been
conferred by the Board. An officer elected by the shareholders may be removed,
with or without cause, only by vote of the shareholders but his or her authority
to act as an officer may be suspended by the Board for cause. Removal of an
officer shall be without prejudice to the officer’s contract rights, if any.
Election or appointment of an officer shall not of itself create contract
rights. Any officer may resign at any time by giving written notice to the
Board, the chief executive officer or the president. A resignation shall take
effect on the date of the receipt of the notice or at any later time specified
therein and, unless otherwise specified therein, the acceptance of the
resignation shall not be necessary to make it effective.


ARTICLE VII


CAPITAL STOCK AND OTHER SECURITIES


1.Issuance of Capital Stock and Other Securities. Each share of the capital
stock of the Corporation shall be represented by certificates or, in accordance
with the applicable provisions of the New Jersey Business Corporation Act, shall
be uncertificated shares. Certificates of any class of capital stock and
certificates representing any other securities of the Corporation shall be
signed by the Chairman of the Board, chief executive officer, president, or any
vice president and, at the Corporation’s option, may be countersigned by the
secretary, any assistant secretary, the treasurer or any assistant treasurer.
The signature of each officer may be an engraved or printed facsimile. If an
officer or transfer agent or registrar whose facsimile signature has been placed
upon certificates ceases to hold the official capacity in which he or she
signed, the certificates may continue to be used. The certificates may, but need
not, be sealed with the seal of the Corporation, or a facsimile of the seal. The
certificates shall be countersigned and registered in whatever manner the Board
may prescribe.


2.Lost, Stolen and Destroyed Certificates. In case of lost, stolen or destroyed
certificates, new certificates or uncertificated shares may be issued to take
their place upon receipt by the Corporation of a bond of indemnity and under
whatever regulations may be prescribed by the Board. The giving of a bond of
indemnity may be waived.


3.Transfer of Securities. The shares of the capital stock or any other
registered securities of the Corporation shall be transferable on the books of
the Corporation by the holder thereof or by that person’s authorized agent upon
(a) surrender for cancellation to the relevant transfer agent of an outstanding
certificate or certificates for the same number of shares or other security with
an assignment and authorization to transfer endorsed thereon or attached
thereto, duly executed, together with such proof of the authenticity of the
signature and of the power of the assignor to transfer the securities as the
Corporation or its agents may require or (b) in the case of uncertificated
shares, upon receipt of proper transfer instructions from the holder thereof or
that person’s authorized agent or upon presentation of proper evidence of
assignment and





--------------------------------------------------------------------------------





authorization to transfer, duly executed, together with such proof of the
authenticity of the signature and of the power of the assignor to transfer the
securities as the Corporation or its agents may require.


4.Fractional Shares. The Corporation may, but shall not be required to, issue
certificates for fractions of a share where necessary to effect authorized
transactions, or the Corporation may pay in cash the fair value of fractions of
a share as of the time when those entitled to receive such fractions are
determined, or it may issue scrip in registered or bearer form over the manual
or facsimile signature of an officer of the Corporation or of its agent,
exchangeable as therein provided for full shares, but such scrip shall not
entitle the holder to any rights of a shareholder except as therein provided.


ARTICLE VIII


AMENDMENTS TO AND EFFECT OF
BY-LAWS; FISCAL YEAR; SEAL;
CHECKS; CONTRACTS; RECORDS


1.Force and Effect of By-Laws. These By-Laws are subject to the provisions of
the applicable law, including the New Jersey Business Corporation Act, and the
Certificate of Incorporation, as it may be amended from time to time. If any
provision in these By-Laws is inconsistent with a provision in that Act or the
Certificate of Incorporation, the provision of that Act or the Certificate of
Incorporation shall govern.


2.Amendments to By-Laws. These By-Laws may be altered, amended or repealed by
the shareholders or the Board in accordance with the terms of the Certificate of
Incorporation, these By-laws and applicable law. Any By-Law adopted, amended or
repealed by the shareholders may be amended or repealed by the Board, unless the
resolution of the shareholders adopting such By-Law expressly reserves to
shareholders the right to amend or repeal it.


3.Fiscal Year. The fiscal year of the Corporation shall begin on the first day
of October of each year.


4.Seal. The corporate seal shall have inscribed thereon the name of the
Corporation, the year of its incorporation, and the words “Corporate Seal New
Jersey”. The corporate seal may be used by causing it or a facsimile thereof to
be impressed or reproduced on a document or instrument, or affixed thereto.
Except to the extent required by applicable law or by resolution of the Board,
no contract, instrument or other document executed by or on behalf of the
Corporation, or to which the Corporation is otherwise a party, shall be required
to bear the corporate seal.


5.Checks, Drafts, Etc. All checks, drafts or other orders for the payment of
money, notes or other evidences of indebtedness, issued in the name of or
payable to the Corporation, shall be signed or endorsed by the person or persons
and in such manner, manually or by facsimile signature, as shall be determined
from time to time by the Board.


6.Execution of Contracts. The Board may authorize any officer or officers,
employee or employees, or agent or agents of the Corporation, to enter into any
contract or execute any instrument in the name of and on behalf of the
Corporation. The authority may be general or confined to specific instances.


7.Records. The Corporation shall keep books and records of account and minutes
of the proceedings of the shareholders, Board and such committees as the Board
may determine. Such books, records and minutes may be kept outside the State of
New Jersey. The Corporation shall keep at its principal





--------------------------------------------------------------------------------





office, its registered office, or at the office of its registrar and transfer
agent, a record or records containing the names and addresses of all
shareholders, the number, class and series of shares held by each and the dates
when they respectively became the owners of record thereof. Any of the foregoing
books, minutes or records may be in written form or in any other form capable of
being converted into readable form within a reasonable time.
Any person who shall have been a shareholder of record of the Corporation for at
least six months immediately preceding his demand, or any person holding, or so
authorized in writing by the holders of, at least five percent of the
outstanding shares of any class or series, upon at least five days’ written
demand shall have the right for any proper purpose to examine in person or by
agent or attorney, during usual business hours, the minutes of the proceedings
of the shareholders and record of shareholders and to make extracts therefrom at
the places where the same are kept.
ARTICLE IX


INDEMNIFICATION


1.General. The Corporation shall indemnify an Indemnitee (as hereinafter
defined) against Liabilities (as hereinafter defined) and advance Expenses (as
hereinafter defined) to an Indemnitee to the fullest extent permitted by
applicable law and as provided in this Article IX. An Indemnitee shall be
entitled to the indemnification provided in this Section 1, if, by reason of his
being or having been an Officer/Director (as hereinafter defined), he is, or is
threatened to be made, a party to any threatened, pending, or completed
Proceeding (as hereinafter defined). Pursuant to this Section 1, an Indemnitee
shall be indemnified against Expenses and Liabilities actually incurred by him
or on his behalf in connection with such Proceeding or any claim, issue or
matter therein.


2.Advancement of Expenses. The Corporation shall advance all Expenses incurred
by or on behalf of an Indemnitee in connection with any Proceeding upon the
receipt by the Corporation of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by the Indemnitee or refer to invoices
or bills for Expenses furnished or to be furnished directly to the Corporation,
and shall include or be preceded or accompanied by an undertaking by or on
behalf of the Indemnitee to repay any Expenses advanced unless it shall
ultimately be determined pursuant to Section 5 of this Article IX that the
Indemnitee is entitled to be indemnified against such Expenses.


3.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Article IX, to the extent that an Indemnitee is, by reason of his being
or having been an Officer/Director, a witness in any Proceeding in which such
Indemnitee is not also a party, the Corporation shall indemnify such witness
against all Expenses actually incurred by him or on his behalf in connection
therewith.


4.Limitation on Indemnity. No indemnification shall be made to any Indemnitee
pursuant to this Article IX to the extent that, in connection with the relevant
Proceeding, a judgment or other final adjudication adverse to the Indemnitee
establishes that his acts or omissions (a) were in breach of such Indemnitee’s
duty of loyalty to the Corporation or its shareholders, as defined in subsection
(3) of N.J.S. 14A:2-7, (b) were not in good faith or involved a knowing
violation of law, or (c) resulted in the receipt by such Indemnitee of an
improper personal benefit. In the event of any such finding, the Indemnitee
shall promptly disgorge and pay over to the Corporation any amounts theretofore
paid to such Indemnitee pursuant to this Article IX, including any advance of
Expenses pursuant to Section 2 of this Article IX. The termination of any
Proceeding or of any claim, issue or matter therein by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not of itself adversely affect the right of an Indemnitee





--------------------------------------------------------------------------------





to indemnification or create a presumption that an Indemnitee did not act in
good faith or that an Indemnitee had reasonable cause to believe that his
conduct was unlawful.


5.Procedure for Determination of Entitlement to Indemnification.


(a)    To obtain indemnification under this Article IX, an Indemnitee shall
submit to the Corporation a written request for indemnification, and provide for
the furnishing to the Corporation of such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification.    The
secretary shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that the Indemnitee has requested indemnification.


(b)    Upon written request by an Indemnitee for indemnification pursuant to
Subsection 5(a) of this Article IX, a written determination with respect to the
Indemnitee’s entitlement thereto shall be made: (i) if a Change in Control (as
hereinafter defined) shall have occurred, by Independent Counsel (as hereinafter
defined); (ii) if a Change in Control shall not have occurred, (A) by the Board
by a majority vote of a quorum consisting of Disinterested Directors (as
hereinafter defined), or (B) by a majority vote of a quorum of Disinterested
Directors on a Committee of the Board authorized by the Board to make such
determination, or (C) by Independent Counsel. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made in a timely fashion. An Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to the Indemnitee’s entitlement
to indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by an
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to an Indemnitee’s entitlement to indemnification).


(c)    In the event the determination of entitlement is to be made by
Independent Counsel pursuant to Subsection 5(b) of this Article IX, the
Independent Counsel shall be selected as provided in this Subsection 5(c). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board or a Committee thereof authorized by the Board to make
such selection, and the Corporation shall give written notice to the Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have occurred, the Independent Counsel shall be selected
jointly by the Indemnitee and the Board or a Committee thereof authorized by the
Board to make such determination. In the event that the Board or such a
Committee thereof cannot agree with the Indemnitee on the choice of Independent
Counsel, such Independent Counsel shall be selected by the Board or a Committee
thereof from among the New York City law firms having more than 100 attorneys.
The Corporation shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Subsection 5(b) of this Article IX, and the Corporation shall
pay all reasonable fees and expenses incident to the procedures of this
Subsection 5(c), regardless of the manner in which such Independent Counsel was
selected or appointed.


6.Presumptions and Effect of Certain Proceedings.


(a)    If a Change in Control shall have occurred, in making a determination
with respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that an Indemnitee is entitled to
indemnification under this Article if the Indemnitee has submitted a request for
indemnification in accordance with Subsection 5(a) of this Article IX, and the
Corporation shall





--------------------------------------------------------------------------------





have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption.


(b)    If the person, persons or entity empowered or selected under Section 5 of
this Article IX to determine whether an Indemnitee is entitled to
indemnification shall not have made such determination in a timely fashion after
receipt by the Corporation of the request therefor, the requisite determination
of entitlement to indemnification shall be deemed to have been made and the
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by the Indemnitee of a material fact, or an omission of a material fact
necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification (which shall have been proven by
clear and convincing evidence), or (ii) a prohibition of such indemnification
under applicable law.


(c)    Every Indemnitee shall be presumed to have relied upon this Article IX in
serving or continuing to serve as an Officer/Director.


7.Indemnification of Estate; Standards for Determination. If an Indemnitee is
deceased and would have been entitled to indemnification under any provision of
this Article IX, the Corporation shall indemnify the Indemnitee’s estate and his
spouse, heirs, administrators and executors. When the Board, Committee thereof
or Independent Counsel acting in accordance with Section 5 of this Article IX is
determining the availability of indemnification under this Article IX and when
an Indemnitee is unable to testify on his own behalf by reason of his death or
mental or physical incapacity, said Board, Committee or Independent Counsel
shall deem the Indemnitee to have satisfied applicable standards set forth in
the relevant section or sections of this Article IX unless it is affirmatively
demonstrated by clear and convincing evidence that indemnification is not
available thereunder.


8.Limitation of Actions and Release of Claims. No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Corporation or
its Affiliates (as hereinafter defined) against an Indemnitee, his spouse,
heirs, executors or administrators after the expiration of two years from the
date the Indemnitee ceases (for any reason) to serve as an Officer/Director, and
any claim or cause of action of the Corporation or its Affiliates shall be
extinguished and deemed released unless asserted by filing of a legal action
within such two-year period.


9.Other Rights and Remedies of Indemnitee.


(a)    The Corporation shall purchase and maintain on behalf of Indemnitees such
insurance covering such Liabilities and Expenses arising from actions or
omissions of an Indemnitee in his capacity as an Officer/Director as is
obtainable and is reasonable and appropriate in cost and amount.


(b)    In the event that (i) a determination is made pursuant to Section 5 of
this Article IX that an Indemnitee is not entitled to indemnification under this
Article IX, (ii) advancement of Expenses is not timely made pursuant to Section
2 of this Article IX, (iii) the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Subsection 5(b) of this Article
IX and such determination shall not have been made and delivered in a written
opinion in a timely fashion after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
3 of this Article IX in a timely fashion after receipt by the Corporation of a
written request therefor, or (v) payment of indemnification is not made in a
timely fashion after a determination has been made that an Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Article IX, the Indemnitee shall be entitled to an
adjudication in the Superior Court of the State of New Jersey, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or





--------------------------------------------------------------------------------





advancement of Expenses. Alternatively, the Indemnitee, at his option, may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association. The Indemnitee shall commence
such proceeding seeking an adjudication or an award in arbitration in a timely
manner following the date on which the Indemnitee first has the right to
commence such Proceeding pursuant to this Subsection 9(b). The Corporation shall
not oppose the Indemnitee’s right to exercise his rights under this Subsection
9(b).


(c)    In the event that a determination shall have been made pursuant to
Section 5 of this Article that an Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial or arbitration on the
merits, and the Indemnitee shall not be prejudiced by reason of that adverse
determination. If a Change of Control shall have occurred, in any judicial
proceeding or arbitration commenced pursuant to this Section 9 the Corporation
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.


(d)    If a determination shall have been made or deemed to have been made
pursuant to Section 5 of this Article IX that an Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 9, absent
(i) a misstatement by the Indemnitee of a material fact, or an omission of a
material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification (which shall have
been proven by clear and convincing evidence), or (ii) a prohibition of such
indemnification under applicable law.


(e)    The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Article are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Article IX.


(f)    In the event that an Indemnitee, pursuant to this Section 9, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Article, the Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses (of the types described in the
definition of Expenses in Section 12 of this Article IX) actually incurred by
him in such judicial adjudication or arbitration, but only if he prevails
therein. If it shall be determined in said judicial adjudication or arbitration
that the Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.


10.Non-Exclusivity; Survival of Rights; Subrogation.


(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Article shall not be deemed exclusive of any other rights to
which an Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the certificate of incorporation or other similar
organizational document of any Affiliate of the Corporation, the By-Laws, the
by-laws or other similar organizational document of any Affiliate of the
Corporation, any agreement, any insurance policy maintained or issued directly
or indirectly by the Corporation or any Affiliate of the Corporation, a vote of
shareholders, a resolution of Disinterested Directors, or otherwise. No
amendment, alteration or repeal of this Article or of any provision hereof shall
be effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee as an Officer/Director prior to such amendment, alteration or
repeal. The provisions of





--------------------------------------------------------------------------------





this Article IX shall continue as to an Indemnitee whose status as an
Officer/Director has ceased and shall inure to the benefit of his heirs,
executors and administrators.


(b)    In the event of any payment under this Article IX, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Corporation to bring suit to enforce such rights.


(c)    The Corporation shall not be liable under this Article IX to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


11.Severability. If any provision or provisions of this Article shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Article (including without limitation, each portion of any subsection of this
Article IX containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Article (including, without limitation, each portion of
any subsection of this Article IX containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.


12.Definitions. For purposes of this Article IX:


(a)    “Affiliate” or “Associate” shall have the same meaning as in Rule 405
under the Securities Act of 1933, as amended.


(b)    “Change in Control” shall mean either:


i.a change in the membership of the Board such that one-third or more of its
members were neither recommended nor elected to the Board by a majority of those
of its members (A) who are not Affiliates or Associates or representatives of a
beneficial owner described in clause (ii) below or (B) who were members of the
Board prior to the time the beneficial owner became such; or


ii.The attainment of “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act, as Rule 13d-3 was in existence on the date hereof) by any person,
corporation or other entity, or any group, including, associates or affiliates
of such beneficial owner, of more than 10% of the voting power of all classes of
capital stock, other than by any such entity that held more than such percentage
as of the date hereof.


(c)    “Corporate Agent” means a person who is or was a director, officer,
employee, agent or fiduciary of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Corporation, but shall
not include any Officer/Director.


(d)    “Disinterested Director” means a Director who is not and was not a party
to the Proceeding in respect of which indemnification is sought by an
Indemnitee.


(e)    “Expenses” means all reasonable costs, disbursements and counsel fees.





--------------------------------------------------------------------------------





(f)    “Indemnitee” means any person who is, or is threatened to be made, a
witness in, or a party to, any Proceeding by reason of his being or having been
an Officer/Director.


(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Corporation or the
Indemnitee or, following a Change in Control, any person acquiring control or
any beneficial owner referred to in clause (ii) of Section 12(b) of this Article
or any Affiliate or Associate of any such person or beneficial owner, in any
matter material to any such person, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or the Indemnitee in
an action to determine the Indemnitee’s rights under this Article IX.


(h)    “Liabilities” shall mean amounts paid or incurred in satisfaction of
settlements, judgments, awards, fines and penalties.


(i)    “Officer/Director” shall mean any officer of the Corporation or any
Director.


(j)    “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 9 of this Article IX to enforce
his rights under this Article IX.


13.Notices. Any notice, request or other communication required or permitted to
be given to the Corporation under this Article IX shall be in writing and either
delivered in person or sent by telex, telegram or certified or registered mail,
postage prepaid, return receipt requested, to the secretary of the Corporation
and shall be effective only upon receipt by the secretary.


14.Amendments. This Article IX may be amended or repealed only by action of the
Board approved by the favorable vote of a majority of the votes cast by
shareholders entitled to vote thereon at a meeting of shareholders for which
proxies are solicited in accordance with then applicable requirements of the
Securities and Exchange Commission, except that (i) the Board, without
shareholder approval, may make technical amendments that do not substantively
affect the rights of an Indemnitee hereunder and (ii) following a Change of
Control, as defined in clause (ii) of Subsection 12(b) of this Article IX, there
shall also be required for approval of any such amendment or repeal the
favorable vote of a majority of the votes cast by persons other than the
beneficial owners referred to in clause (ii) of Section 12(b) of this Article IX
and their Affiliates and Associates.


15.Indemnification of Corporate Agents. The Corporation may at the discretion of
the Board indemnify any Corporate Agent to the fullest extent permitted by
applicable law; provided, that the Corporation shall in any event indemnify a
Corporate Agent to the extent required by applicable law. The procedures to be
followed in the event of such indemnification shall be such as may be determined
by the Board in its discretion; provided, that in the event any procedures are
mandated by applicable law, such procedures shall be followed.





